Exhibit 10.1

 



EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
December 30, 2016 by and between Ameri Holdings, Inc. (the “Company”), a
Delaware corporation, and Lone Star Value Investors, LP (the “Holder”).

RECITALS

WHEREAS, the Company has issued and outstanding an unsecured convertible
promissory note for the aggregate principal amount of $5,000,000 (the “Note”).

WHEREAS, the Company and the Holder have reached an agreement for the exchange
of the Note held by the Holder for shares of the Company’s Series A Preferred
Stock, par value $0.01 per share (the “Preferred Stock”).

WHEREAS, the Company and the Holder have agreed, subject to and on the terms and
conditions set forth in this Agreement, that the Holder shall exchange the
principal amount of the Note for an aggregate of 363,611 shares of Preferred
Stock (the “Shares”).

WHEREAS, the Company has filed the Certificate of Designations as attached
hereto as Exhibit A with the Secretary of State of the State of Delaware.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I - EXCHANGE OF SECURITIES

Section 1.01. Authorization of Issue. Prior to the Closing (as defined below),
the Company shall have duly authorized the delivery to the Holder of the Shares.

Section 1.02. Exchange of the Note. Subject to the terms and conditions set
forth in this Agreement, the Holder hereby agrees to exchange at the Closing
(the “Exchange”) the Note for 363,611 Shares of Preferred Stock. The Note
exchanged pursuant to this Agreement shall be cancelled. The warrants issued to
the Holder in connection with the purchase of the Note, to the extent such
warrants have not yet been exercised, will continue to be held by the Holder and
will remain in full force and effect.

Section 1.03. Uncertificated Book-Entry Securities. The Shares of Preferred
Stock shall be issued as book-entry securities directly registered in the
Holder’s name on the Company’s books and records. The Shares shall not be
represented by certificates but instead shall be uncertificated securities of
the Company and shall be governed by the terms of the Certificate of
Designations as attached hereto as Exhibit A.

Section 1.04. Registration. Pursuant to the terms of that certain Amended and
Restated Registration Rights Agreement, dated as of May 12, 2016, between the
Company and the Holder (the “RRA”), the Shares of Preferred Stock issued to the
Holder pursuant to the Exchange constitute Registrable Securities (as defined in
the RRA) that are subject to the terms of the RRA.

   

 



Section 1.05. Credit Agreement Acknowledgement. Holder hereby acknowledges and
agrees that the Company is party to that certain Loan and Security Agreement,
dated as of July 1, 2016, with Sterling National Bank, pursuant to which the
Company is prohibited from paying or becoming obligated to pay dividends, with
certain limited exceptions as provided in the Consent and Amendment No. 3 to
Loan and Security Agreement, a copy of which has been provided to Holder, which
provides, in part, that the definition of Permitted Restricted Payments
includes: “a regular dividend on the Series A Preferred Stock at the rate and
times and in the manner provided in the Series A Certificate of Designation, but
if and to the extent such dividend is payable in cash, the cash portion of the
dividend shall be in an amount not in excess of twenty percent (20%) of EBITDA
for the twelve (12) fiscal month period most recently ended prior to the
applicable Dividend Payment Date (as defined in the Series A Certificate of
Designation).”

Section 1.06. Registration Demand Acknowledgement. The Company acknowledges the
Holder’s written request in accordance with Section 2(a) of the RRA, to act in
accordance with such section.

ARTICLE II - CLOSING DATE; DELIVERY

Section 2.01. Closing and Location. The closing of the Exchange (the “Closing”)
shall take place on December 30, 2016, or on such other date as shall be
mutually agreed to by the Company and the Holder (the “Closing Date”), at the
offices of Olshan Frome Wolosky LLP, 1325 Avenue of the Americas, New York, New
York, or such other place as shall be mutually agreed to by the Company and the
Holder.

Section 2.02. Issuance. At the Closing, the Company shall instruct its transfer
agent to issue the Shares of Preferred Stock to the Holder on the books and
records of the Company and the Note shall be cancelled.

Section 2.03. Consummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.

Section 2.04. No Further Ownership Rights in the Note. From and after the
Closing, the Holder shall cease to have any rights with respect to the Note
exchanged pursuant to this Agreement, including any payments of accrued and
unpaid interest, except as otherwise provided herein or by applicable law.

ARTICLE III - REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Company. The Company
represents and warrants to the Holder that the following statements are true,
correct and complete as of the date hereof:

 2 

 



(a)       Corporate Organization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has all requisite corporate power and authority to own, operate and lease
its properties and to carry on its business as and in the places where such
properties are now owned, operated and leased or such business is now being
conducted.

(b)       Authorization. The Company has the necessary corporate power and
authority to enter into this Agreement and to assume and perform its obligations
hereunder. The execution and delivery of this Agreement and the performance by
the Company of its obligations hereunder have been duly authorized by the Board
of Directors of the Company. This Agreement has been duly executed and delivered
by the Company and constitutes a legal, valid and binding obligation of the
Company enforceable against it in accordance with its terms, subject to (a)
applicable bankruptcy, insolvency, reorganization and moratorium laws, (b) other
laws of general application affecting the enforcement of creditors’ rights
generally and general principles of equity, (c) the discretion of the court
before which any proceeding therefor may be brought, and (d) as rights to
indemnity may be limited by federal or state securities laws or by public
policy.

(c)       No Violation or Breach. Neither the execution and delivery of this
Agreement, nor the consummation by the Company of the transactions contemplated
hereby, (i) will violate or cause a default under any judgment, order, writ or
decree of any court or governmental authority applicable to the Company; (ii)
breach or conflict with the provisions of the constituent documents of the
Company; or (iii) violate, conflict with or breach any agreement, arrangement,
document or instrument to which the Company is a party or by which it is bound.

(d)       Approvals and Consents. No action, approval, consent or authorization,
including, but not limited to, any action, approval, consent or authorization by
any governmental or quasi-governmental agency, commission, board, bureau, or
instrumentality is necessary or required as to the Company in order to
constitute this Agreement as a valid, binding and enforceable obligation of the
Company in accordance with its terms.

(e)       Brokers and Finders. The Company nor its officers, directors, managers
or employees has employed any broker, finder, investment banker, financial
advisor or similar professional or incurred any liability for any investment
banking fees, brokerage fees, commissions or finders’ fees in connection with
the transactions contemplated by this Agreement.

(f)       Commission Reporting and Compliance. The Company has filed with the
Securities and Exchange Commission (the “Commission”) all registration
statements, proxy statements, information statements and reports required to be
filed pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The Company has not filed with the Commission a certificate on Form 15
pursuant to Rule 12h-3 under the Exchange Act. The Company has made available to
the Company true and complete copies of the registration statements, information
statements and other reports (collectively, the “Company SEC Documents”) filed
by the Company with the Commission. None of the Company SEC Documents, as of
their respective dates, contained any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
contained therein not misleading. To the knowledge of the Company, the Company
has otherwise complied with the Securities Act of 1933, as amended (the
“Securities Act”), Exchange Act and all other applicable federal and state
securities laws.

 3 

 



(g)       Shares Duly Issued. The Shares to be issued to the Holder in
accordance with the terms hereof shall be, when issued, duly and validly issued,
fully paid and nonassessable.

(h)       Compliance with Other Instruments. The Company is not in violation or
default (i) of any provisions of its Certificate of Incorporation or Bylaws,
each as amended, (ii) of any instrument, judgment, order, writ or decree, (iii)
under any note, indenture or mortgage, or (iv) under any lease, agreement,
contract or purchase order to which it is a party or by which it is bound or, of
any provision of federal or state statute, rule or regulation applicable to the
Company, the violation of which would have a material adverse effect. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not result in any such violation or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either (i) a default under any such provision, instrument, judgment,
order, writ, decree, contract or agreement or (ii) an event which results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Company.

Section 3.02. Representations and Warranties of the Holder. The Holder
represents and warrants to the Company that the following statements are true,
correct and complete as of the date hereof:

(a)       Organization and Good Standing. It is a limited partnership duly
organized, validly existing and in good standing under the laws of its state of
formation and has all requisite power and authority to own, lease and operate
its properties and to carry on its business.

(b)       Power and Authority. It has all requisite power and authority to enter
into this Agreement and to carry out the transactions contemplated by, and
perform its obligations under, this Agreement.

(c)       Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

(d)       Binding Obligation. This Agreement is the legally valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

(e)       No Conflicts. The execution, delivery and performance by it of this
Agreement do not and will not (i) violate any provision of law, rule or
regulation applicable to it or its certificate of incorporation or by-laws (or
other organizational document) or (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party.

 4 

 



(f)       Governmental Consents. The execution, delivery and performance by it
of this Agreement do not and will not require any registration or filing with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body.

(g)       Ownership of the Note. The Holder is the beneficial owner of the Note,
free and clear of all liens (other than obligations pursuant to this Agreement).

(h)       Purchase Entirely for Own Account. It is acquiring the Shares for its
own account, for investment purposes and not with a view to the distribution
thereof, except in compliance with the Securities Act. It understands that the
Shares issued to it may not be resold except pursuant to an effective
registration statement filed under the Securities Act or pursuant to an
exemption from registration thereunder.

(i)       Investment Experience. It has such knowledge and experience in
financial and business affairs that the Holder is capable of evaluating the
merits and risks of an investment in the Shares. It is either a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act or an
“accredited investor” as defined in Regulation D under the Securities Act, and
was not organized for the purpose of acquiring the Shares. The Holder has
previously invested in securities similar to the Shares. The Holder acknowledges
that no representations, express or implied, are being made with respect to the
Company, the Shares or otherwise, other than those expressly set forth herein.
In making its decision to invest in the Shares hereunder, the Holder has relied
upon independent investigations made by the Holder and, to the extent believed
by the Holder to be appropriate, the Holder’s representatives, including the
Holder’s own professional, tax and other advisors. The Holder and its
representatives have been given the opportunity to examine all documents and to
ask questions of, and to receive answers from, the Company and its
representatives concerning the terms and conditions of the investment in the
Shares. The Holder is able to bear the economic risk of its investment in the
Shares and is presently able to afford the complete loss of such investment. The
Holder acknowledges that the Company is relying on the truth and accuracy of the
foregoing representations and warranties in the offering of the Shares to the
Holder without first having registered the Shares under the Securities Act.

(j)       Restricted Securities. It has been advised by the Company that (i) the
offer and sale of the Shares have not been registered under the Securities Act;
(ii) the offer and sale of the Shares are intended to be exempt from
registration under the Securities Act pursuant to either Rule 144A or Regulation
D under the Securities Act; and (iii) there is no established market for the
Shares, and it is not anticipated that there will be any active public market
for the Shares in the foreseeable future. It is familiar with Rule 144
promulgated by the SEC under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

 5 

 



ARTICLE IV - CONDITIONS TO CLOSING

Section 4.01. Holder’s Conditions to Closing. The obligations of the Holder to
exchange the Note for the Shares shall be subject to (A) the representations and
warranties of the Company contained in this Agreement shall be true and correct
as of the Closing as though made on and as of the Closing Date, (B) the Company
shall have performed all of its obligations and covenants under this Agreement,
(C) no decision, order or similar ruling shall have been issued (and remain in
effect) restraining or enjoining the transactions contemplated by this
Agreement; and (D) from the date hereof to the date of Closing, there shall not
have occurred any change, event, occurrence, fact condition, development or
effect that, individually or in the aggregate, has had, or is reasonably likely
to have, a material adverse effect upon the business, assets, operations,
properties, financial position, results of operations, prospects or liabilities
of the Company or any adverse effect upon the consummation of this Agreement or
any of the transactions contemplated hereby.

Section 4.02. Company’s Conditions to Closing. The Company’s obligations to
exchange the Note for the Shares shall be subject to (A) the representations and
warranties of Holder contained in this Agreement shall be true and correct as of
the Closing as though made on and as of the Closing Date, (B) the Holder having
delivered the Note in accordance with Section 2.02 hereof, (C) the Holder shall
have performed all of its obligations and covenants under this Agreement, (D) no
decision, order or similar ruling shall have been issued (and remain in effect)
restraining or enjoining the transactions contemplated by this Agreement; and
(E) from the date hereof to the date of Closing, there shall not have occurred
any change, event, occurrence, fact condition, development or effect that,
individually or in the aggregate, has had, or is reasonably likely to have, a
material adverse effect upon the business, assets, operations, properties,
financial position, results of operations, prospects or liabilities of the
Company or any adverse effect upon the consummation of this Agreement or any of
the transactions contemplated hereby.

ARTICLE V - INDEMNIFICATION

Section 5.01. Indemnification by the Holder. The Holder agrees to indemnify and
hold the Company Indemnified Persons (as defined below) harmless from any and
all Losses (as defined below) (including taxes) that the Company Indemnified
Persons may incur due to:

(a)       any inaccuracy or breach of any of the representations and warranties
given by the Holder herein; or

(b)       the nonfulfillment or breach of any covenant, undertaking, agreement
or other obligation of the Holder contained herein.

Section 5.02. Indemnification by the Company. The Company agrees to indemnify
and hold the Holder Indemnified Person harmless from any and all Losses
(including Taxes) that the Holder Indemnified Person may incur due to:

(a)       any inaccuracy or breach of any of the representations and warranties
of the Company contained herein; or

 6 

 



(b)       the nonfulfillment or breach of any covenant, undertaking, agreement
or other obligation of the Company contained herein.

Section 5.03. Survival of Indemnification. The representations and warranties of
the parties contained in this Agreement and the rights to indemnification under
this Agreement with respect thereto will survive the Closing Date for a period
of twelve (12) months after the Closing Date.

Section 5.04. Third Party Claims.

(a)       A party entitled to indemnification hereunder (an “Indemnified Party”)
shall notify promptly the indemnifying party (the “Indemnifying Party”) in
writing of the commencement of any action or proceeding with respect to which a
claim for indemnification may be made pursuant to this Agreement; provided,
however, that the failure of any Indemnified Party to provide such notice shall
not relieve the Indemnifying Party of its obligations under this Agreement,
except to the extent the Indemnifying Party is actually materially prejudiced
thereby. In case any claim, action or proceeding is brought against an
Indemnified Party and the Indemnified Party notifies the Indemnifying Party of
the commencement thereof, the Indemnifying Party shall be entitled to
participate therein and to assume the defense thereof, to the extent that it
chooses, with counsel reasonably satisfactory to such Indemnified Party, and
after notice from the Indemnifying Party to such Indemnified Party that it so
chooses, the Indemnifying Party shall not be liable to such Indemnified Party
for any legal or other expenses subsequently incurred by such Indemnified Party
in connection with the defense thereof other than reasonable costs of
investigation; provided, however, that (i) if the Indemnifying Party fails to
take reasonable steps necessary to defend diligently the action or proceeding
within twenty (20) calendar days after receiving notice from such Indemnified
Party that the Indemnified Party believes it has failed to do so; or (ii) if
such Indemnified Party who is a defendant in any claim or proceeding which is
also brought against the Indemnifying Party reasonably shall have concluded that
there may be one or more legal defenses available to such Indemnified Party
which are not available to the Indemnifying Party; or (iii) if representation of
both parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct, then, in any such case, the Indemnified Party
shall have the right to assume or continue its own defense as set forth above
(but with no more than one firm of counsel for all Indemnified Parties in each
jurisdiction), and the Indemnifying Party shall be liable for any expenses
therefor.

(b)       No Indemnifying Party shall, without the written consent of the
Indemnified Party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the Indemnified Party from all liability arising out of such action
or claim, (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any Indemnified Party and
(iii) does not include any injunctive or other non-monetary relief.

Section 5.05. Notwithstanding anything herein to the contrary, no reimbursement
for Losses asserted against Indemnifying Party under this Agreement shall be
required unless and until the cumulative aggregate amount of such Losses equals
or exceeds $25,000 and then from the first dollar of such Losses, as finally
determined up to a maximum of such amount that is equal to the Purchase Price.

 7 

 



Section 5.06. For purposes of this Section 5, “Company Indemnified Persons”
means the Company, its affiliates and their respective stockholders, partners,
members, managers, directors, officers, employees, agents, affiliates,
representatives and consultants and each of their respective heirs, executors,
owners, successors and assigns.

Section 5.07. For purposes of this Section 5, “Holder Indemnified Persons” means
the Holder, its affiliates and their respective stockholders, partners, members,
managers, directors, officers, employees, agents, affiliates, representatives
and consultants and each of their respective heirs, executors, owners,
successors and assigns.

Section 5.08. For purposes of this Section 5, “Losses” means any and all
liabilities, obligations, losses, debts, charges, judgments, fines, penalties,
amounts paid in settlement, damages, costs, expenses, claims, fees and expenses
(including the expense of investigation and reasonable attorneys’ fees and
expenses in connection therewith).

ARTICLE VI - MISCELLANEOUS

Section 6.01. Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section 6.02. Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof and supersedes all prior agreements with respect thereto.

Section 6.03. Effectiveness; Amendments. This Agreement shall not become
effective and binding on a party hereto unless and until a counterpart signature
page to this Agreement has been executed and delivered by such party. Once
effective, this Agreement may not be modified, amended or supplemented, nor may
any of the conditions to Closing be waived, except in a writing signed by the
Company and the Holder.

Section 6.04. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 6.05. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
signature page of this Agreement by telecopier or e-mail shall be effective as
delivery of a manually executed signature page of this Agreement.

Section 6.06. Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

 8 

 



Section 6.07. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws of the State of New York. The parties hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
borough of Manhattan of the City, County and State of New York over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, jury trial and any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

Section 6.08. Notices. All demands, notices, requests, consents and
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered by courier service, messenger, telecopy, or
if duly deposited in the mails, by certified or registered mail, postage
prepaid-return receipt requested, to the following addresses, or such other
addresses as may be furnished hereafter by notice in writing, to the following
parties:

(a)If to the Company, to:

Ameri Holdings, Inc.
100 Canal Pointe Blvd., Suite 108
Princeton, NJ 08540
Attention: Giri Devanur, President & Chief Executive Officer

with a copy to (which copy shall not constitute notice):

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10022
Facsimile No.: (212) 451-2222
Attn: Adam W. Finerman, Esq.


(b)If to the Holder, to:

Lone Star Value Investors, LP
53 Forest Avenue, 1st Floor
Old Greenwich, Connecticut 06870
Telephone: (203) 489-9500
Fax: (203) 990-0727
Attention: Mr. Jeffrey E. Eberwein, Manager
    and
Ms. Hannah Bible, General Counsel  

Section 6.09. Specific Performance. Each party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which such
party would not have an adequate remedy at law for money damages, and therefore
each party hereto agrees that in the event of any such breach the other party
may seek the remedy of specific performance of such covenants and agreements and
injunctive and other equitable relief (without the requirement to post bond or
other security) in addition to any other remedy to which such party may be
entitled, at law or in equity.

 9 

 



Section 6.10. Remedies Cumulative. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power or remedy thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

Section 6.11. No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by the other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, shall not constitute a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
such compliance.

Section 6.12. No Third Party Beneficiaries. This Agreement is not intended to be
for the benefit of, and shall not be enforceable by, any person who or which is
not a party hereto.

Section 6.13. Representation by Counsel. The Holder acknowledges that Olshan
Frome Wolosky LLP represents the Company and does not, and did not, represent
the Holder in connection with this Agreement and the Exchange. Each of the
Company and the Holder acknowledges that it has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would provide
any party with a defense to the enforcement of the terms of this Agreement
against such party based upon lack of legal counsel shall have no application
and is expressly waived.

[Signature Pages Follow]

 10 

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

COMPANY: AMERI HOLDINGS, INC.       By: /s/ Giri Devanur
 
    Name: Giri Devanur     Title: President and Chief Executive Officer

 

HOLDER: LONE STAR VALUE INVESTORS, LP   By: Lone Star Value Investors GP, LLC,
General Partner           By: /s/ Jeffrey E. Eberwein
 
    Name: Jeffrey E. Eberwein     Title: Manager

 

 

 



SIGNATURE PAGE TO EXCHANGE AGREEMENT

 



 11 

 





Exhibit A

Certificate of Designations



   

